

  Exhibit 10.1
 
[mslp_ex101000.jpg]

 
April 10, 2019
 

Alberto Andrade
26 Malibu
Irvine, CA 92602
 
Dear Alberto,
 
We are pleased to offer you the position of Chief Operating Officer. Your
starting annual base compensation will be $350,000 which will be paid to you
through payroll on a semi-monthly basis one pay period in arrears. You will also
be eligible to participate in MusclePharm’s Discretionary Bonus Program and are
eligible for an annual bonus up to Two Hundred Forty-Five Thousand Dollars
($245,000). Bonus payments on MusclePharm’s Discretionary Bonus Program are paid
quarterly up to Sixty-One Thousand Two Hundred Fifty Dollars ($61,250) per
quarter and dependent upon the Company’s financial and mutually agreed upon
personal KPI goals being met. In this position, you will report into the
Company’s CEO.


You will also be eligible to participate in the following MusclePharm benefits:
 
Benefits: Standard MusclePharm provided benefits for full-time employees,
currently include the following:
 
● 
401(k) retirement account after Six Months of employment with up to a 4% company
match, MusclePharm enrolls eligible employees on a monthly basis
 
● 
Health, Dental, Vision and Life & Disability Insurance (1st of the month
following start date)
 
● 
Three days of sick leave
 
● 
After ninety days you will accrue up to three (3) weeks of paid vacation per
year
 
● 
US holidays recognized by MusclePharm are effective immediately
 
Contingent upon execution of this offer, you will also be eligible for the
following benefits:
 
● 
A one-time Signing Bonus of $30,000, to be paid through payroll evenly over the
first two full pay periods after your first day of employment (i.e. start date
of 4/25/2019, $15,000 on 5/15/2019 and $15,000 on 5/30/2019). If you voluntarily
exit the Company within the first twelve (12) months of your employment, you
will be responsible for paying back the full amount of $30,000 immediately upon
termination.
 
● 
Extended Stay Housing Allowance for six months – maximum $2,000 per month
 
● 
Car Allowance, paid through payroll $500 per month
 
● 
Reimbursement for all eligible business travel related expenses
 
[mslp_footer.jpg]
 
 

 
 
 
  [mslp_ex101000.jpg]
 
● 
The Company will guarantee the following payments as described if terminated
without good cause for the benefit of the Company, upon the successful execution
of the Company’s Standard Release and Separation Agreement:
 
■ 
If terminated after six (6) months of employment, you will receive four (4)
months of your full salary.
 
■ 
If terminated after twelve (12) months of employment, you will receive six (6)
months of your full salary.
 
■ 
If terminated after twenty-four (24) months of employment, you will receive
twelve (12) months of your full salary.
 
■ 
If terminated in the event of change in control of the Company, you will receive
twelve (12) months of your full salary.
 
Your employment with MusclePharm is on an “At Will” basis and, thus, either you
or MusclePharm may terminate the employment relationship at any time, with or
without cause. Additionally, this offer letter does not constitute a contract of
employment, and any or all of the benefits listed above may be changed from time
to time, at the sole discretion of MusclePharm.
 
We are pleased to welcome you to MusclePharm and we look forward to
accomplishing great success together. Please sign below to accept this offer and
plan to report to work on April 30, 2019.
 
Sincerely,
 
/s/ Gloria Medel
 
Gloria Medel
Accounting Manager / Human Resources Manager
gloria.medel@musclepharm.com
818.899.9952
 
 
Acceptance of Job Offer:
 
_/s/ Alberto Andrade______________
 
Print Name: _Alberto Andrade______
 
Date: __04/10/19__________________
 
 
 
[mslp_footer.jpg]
 
 
